THOMPSON, Judge,
dissenting.
I respectfully disagree. I do not believe that Juror Biggs’s answers during voir dire rise to the level of “strong and deep impressions which will close the mind against the testimony.”
Juror Biggs expressed an opinion about the well-publicized large dollar awards for punitive damages in Alabama. Her statements do not appear confusing and ambiguous so as to necessitate questioning by the trial judge. Both attorneys explored these remarks. I do not find the opinion she expressed to be sufficient in itself to disqualify her as a juror. Juror Biggs clearly stated that her views would not cause her to favor the defendant over the plaintiff or the plaintiff over the defendant. The trial judge obviously felt, based on her answers and demean- or, that juror Biggs would be able to set aside her opinions and try the ease fairly and impartially. This determination is within the sound discretion of the trial judge. I do not believe the trial judge abused this discretion.